DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “a second plurality of data” should be “a second plurality of nonrepeating data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO, US-20180267903-A1 (hereinafter “NO ‘903”) in view of Minematsu, US-20140317407-A1 (hereinafter “Minematsu ‘407”).
Per claim 1 (independent):
A system comprising: a cache memory configured to generate a plurality of data blocks (FIG. 4, FIG. 5A, [0055], the memory unit 241 (cache memory) may include a plurality of memory blocks 510, 520, 530 and 540 (plurality of data blocks).), wherein the cache memory outputs the plurality of data blocks responsive to a trigger signal (FIG. 7, [0078], an operation of the non-volatile memory device 240 for securing the data stored in the memory unit (cache memory) by encrypting them when the memory system is powered on after an SPO (sudden power off; trigger signal).);
an encryption unit configured to encrypt the first logic data output using a first key (FIG. 7, [0083], At step S740, the non-volatile memory device 240 may encrypt data read from the memory unit 241 by performing XOR operation to the data (first logic data output) read from the memory unit 241 and the random key (first key) generated by the random key generator 245 through the protection unit 247.).
NO ‘903 does not disclose but Minematsu ‘407 discloses: a counter unit configured to generate a first plurality of nonrepeating data at a first instance in time (FIG. 8, [0007], a message is M=(M[1], M[2], ... , M[L]), each of blocks M[1], ... , M[L-1] is n bits …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], The function f_i (plurality of nonrepeating data) represents a multiplication of an input value and a constant 2^ (i-1).); and a logic block configured to perform a logic operation between a subset data blocks of the plurality of data blocks, received from the cache memory (FIG. 8, [0007],                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] (subset data blocks) is XORed (logic operation) with the function f_i); and the first plurality of nonrepeating data in parallel, wherein the logic block is configured to generate a first logic data output (FIG. 8, [0007], an n-bit block cipher E(K, *) …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ;                         
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                     is a first logic data output.).


Per claim 2 (dependent on claim 1):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
NO ‘903 discloses: The system as described in claim 1, wherein the trigger signal is generated responsive to an event failure (FIG. 7, [0078], an operation of the non-volatile memory device 240 for securing the data stored in the memory unit by encrypting them when the memory system is powered on after an SPO (sudden power off; trigger signal; event failure).).

Per claim 6 (dependent on claim 1):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
NO ‘903 does not disclose but Minematsu ‘407 discloses: The system as described in claim 1, wherein the logic block comprises an exclusive OR (XOR) gate (FIG. 8, [0007], …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] is XORed (logic operation) with the function f_i.).

Per claim 7 (dependent on claim 2):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
The system as described in claim 2 further comprising: a nonvolatile memory configured to store encrypted data output from the encryption unit (FIG. 7, [0078], an operation of the non-volatile memory device 240 for securing the data stored in the memory unit by encrypting them.).
NO ‘903 does not disclose but Minematsu ‘407 discloses: a buffer configured to store the first plurality of nonrepeating data (FIG. 8, [0007], a message is M=(M[1], M[2], ... , M[L]), each of blocks M[1], ... , M[L-1] is n bits …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], The function f_i (plurality of nonrepeating data) represents a multiplication of an input value and a constant 2^ (i-1).).

Per claim 9 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 12 (dependent on claim 9):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
NO ‘903 discloses: The method as described in claim 9 further comprising storing the encrypted first logic data (FIG. 7, [0083], At step S740, the non-volatile memory device 240 may encrypt data read from the memory unit 241 by performing XOR operation to the data (first logic data output) read from the memory unit 241 and the random key generated by the random key generator 245 through the protection unit 247.).

Per claim 13 (dependent on claim 9):

The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 14 (dependent on claim 9):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 15 (independent):
NO ‘903 does not disclose but Minematsu ‘407 discloses: a buffer configured to receive a first plurality of nonrepeating data at a first instance in time (FIG. 8, [0007], a message is M=(M[1], M[2], ... , M[L]), each of blocks M[1], ... , M[L-1] is n bits …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], The function f_i (plurality of nonrepeating data) represents a multiplication of an input value and a constant 2^ (i-1).).
The remaining limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 16 (dependent on claim 15):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.


Per claim 20 (dependent on claim 15):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 3-4, 10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO ‘903 in view of Minematsu ‘407 and Mizikovsky, US-6853729-B1 (hereinafter “Mizikovsky ‘729”).
Per claim 3 (dependent on claim 1):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
NO ‘903 in view of Minematsu ‘407 does not disclose but Mizikovsky ‘729 discloses: The system as described in claim 1, wherein the counter is configured to generate a second plurality of data at a second instance in time, wherein overlap of a value of a nonrepeating data within the first plurality of nonrepeating data and the second plurality of nonrepeating data is permitted if the difference between the second instance in time and the first instance in time is greater than a given period of time (FIG. 4, [Col. 8], ll. 1-20, a key update system using an update key SSD-KEY … The sequence RANSSD (plurality of data) can be a random number, a pseudo-random number (nonrepeating data) which repeats (overlap of a value) after a certain period (a given period of time).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified NO ‘903 in view of Minematsu ‘407 with the update of a 

Per claim 4 (dependent on claim 3):
NO ‘903 in view of Minematsu ‘407 and Mizikovsky ‘729 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
NO ‘903 in view of Mizikovsky ‘729 does not disclose but Minematsu ‘407 discloses: The system as described in claim 3, wherein the logic block is further configured to perform another logic operation between another subset data blocks of the plurality of data blocks, received from cache memory, and the second plurality of nonrepeating data in parallel (FIG. 8, [0007], …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] (subset data blocks) is XORed (another logic operation) with the function f_i (nonrepeating data in parallel).); wherein the logic block is configured to generate a second logic data output, and wherein the encryption unit is configured to encrypt the second logic data output with the first key (FIG. 8, [0007], an n-bit block cipher E(K, *) …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ;                         
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                     is the second logic data output; E(K, *) is the encryption unit along with the first key K.).

Per claim 10 (dependent on claim 9):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
NO ‘903 does not disclose but Minematsu ‘407 discloses: The method as described in Claim 9 further comprising: generating a second plurality of nonrepeating data at a second instance in time (FIG. 8, [0007], a message is M=(M[1], M[2], ... , M[L]), each of blocks M[1], ... , M[L-1] is n bits …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], The function f_i (plurality of nonrepeating data) represents a multiplication of an input value and a constant 2^ (i-1).); 
performing another logic operation between another subset data blocks of the plurality of data blocks, received from the cache memory, and the second plurality of nonrepeating data in parallel to generate a second logic data (FIG. 8, [0007],                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] (subset data blocks) is XORed (another logic operation) with the function f_i (nonrepeating data in parallel).); and encrypting the second logic data output using the first key (FIG. 8, [0007], an n-bit block cipher E(K, *) …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ;                         
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                     is the second logic data output; E(K, *) is the encryption unit along with the first key K);

Per claim 17 (dependent on claim 15):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 18 (dependent on claim 17):
NO ‘903 in view of Minematsu ‘407 and Mizikovsky ‘729 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
NO ‘903 in view of Mizikovsky ‘729 does not disclose but Minematsu ‘407 discloses: The system as described in Claim 17, wherein the logic block is further configured to perform another logic operation between another subset data blocks of the plurality of data blocks, received from cache memory, and the second plurality of nonrepeating data in parallel (FIG. 8, [0007],                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] (subset data blocks) is XORed (another logic operation) with the function f_i (nonrepeating data in parallel).); 
wherein the logic block is configured to generate a second logic data output, and wherein the encryption unit is configured to encrypt the second logic data output with the first key (FIG. 8, [0007], an n-bit block cipher E(K, *) …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ;                         
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                     is the second logic data output; E(K, *) is the encryption unit along with the first key K).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO ‘903 in view of Minematsu ‘407 and Mizikovsky ‘729 as applied to claim 3 and 17 above, and further in view of EL-ALFY et al., US-20180054301-A1 (hereinafter “EL-ALFY ‘301”).
Per claim 5 (dependent on claim 3):
NO ‘903 in view of Minematsu ‘407 and Mizikovsky ‘729 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
NO ‘903 in view of Mizikovsky ‘729 does not disclose but Minematsu ‘407 discloses: The system as described in claim 3, wherein the logic block is further configured to perform another logic operation between another subset data blocks of the plurality of data blocks, received from cache memory, and the second plurality of nonrepeating data in parallel (FIG. 8, [0007], …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] (subset data blocks) is XORed (another logic operation) with the function f_i (nonrepeating data in parallel).); wherein the logic block is configured to generate a second logic data output, and wherein the encryption unit is configured to encrypt the second logic data output (FIG. 8, [0007], an n-bit block cipher E(K, *) …                         
                            S
                            
                                
                                    i
                                
                            
                            =
                            E
                            
                                
                                    K
                                    ,
                                    f
                                    _
                                    i
                                    (
                                    U
                                    )
                                    +
                                    M
                                    
                                        
                                            i
                                        
                                    
                                
                            
                             
                            f
                            o
                            r
                             
                            i
                            =
                            1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    ;                         
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                     is the second logic data output; E(K, *) is the encryption unit along with the first key K.).
the encryption unit is configured to encrypt the second logic data output with a second key (FIG. 4, [0057], the plaintext 402 includes a sequence of plaintext section Pi, i=0, 1, . . . , n … a ciphertext section Ci, i=0, 1, ... , n, can be calculated by XOR-ing each plaintext section Pi (second logic data) with each corresponding key section ki (second key).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified NO ‘903 in view of Minematsu ‘407 and Mizikovsky ‘729 with the partial plaintext/ciphertext pair based on key stream bits as taught by EL-ALFY ‘301 because it would disable an adversary access to entire plaintext/ciphertext since an encryption key generated by key stream bits is different for each pair of plaintext/ciphertext [0062].

Per claim 19 (dependent on claim 17):
NO ‘903 in view of Minematsu ‘407 and Mizikovsky ‘729 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO ‘903 in view of Minematsu ‘407 as applied to claim 2 above, and further in view of S. Gueron and V. Krasnov, "Speeding up Counter Mode in Software and Hardware," 2014 11th International Conference on Information Technology: New Generations, 2014, pp. 338-340 (hereinafter “Gueron ‘2014”).
Per claim 8 (dependent on claim 2):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
The system as described in claim 2, wherein the counter unit is a 128-bit counter (FIG. 1, I. INTRODUCTION, pg. 338, We focus on the 128-bit block cipher AES [4] in CTR mode. Here, each ciphertext block is computed by XOR-ing the corresponding plaintext block with the encryption of a unique 128-bit Counter Block (128-bit counter).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified NO ‘903 in view of Minematsu ‘407 with the optimization of the 128-bit block cipher AES in CTR (counter) mode as taught by Gueron ‘2014 because it would provide a noticeable performance boots in software implementations for the structure of CTR mode for 128-bit block ciphers (AES in particular) [III. CONCLUSION]. Note that the size of the encryption block in AES encryption algorithm is always 128 bits regardless of key lengths.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO ‘903 in view of Minematsu ‘407 and EL-ALFY ‘301.
Per claim 11 (dependent on claim 9):
NO ‘903 in view of Minematsu ‘407 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
NO ‘903 does not disclose but Minematsu ‘407 discloses: The method as described in Claim 9 further comprising: generating a second plurality of nonrepeating data at a second instance in time (FIG. 8, [0007], a message is M=(M[1], M[2], ... , M[L]), each of blocks M[1], ... , M[L-1] is n bits …                 
                    S
                    
                        
                            i
                        
                    
                    =
                    E
                    
                        
                            K
                            ,
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                    
                     
                    f
                    o
                    r
                     
                    i
                    =
                    1
                    ,
                    …
                    ,
                    L
                    -
                    1
                
            ; [0008], The function f_i (plurality of nonrepeating data) represents a multiplication of an input value and a constant 2^ (i-1).);
performing another logic operation between another subset data blocks of the plurality of data blocks, received from the cache memory, and the second plurality of nonrepeating data in parallel to generate a second logic data (FIG. 8, [0007],                 
                    S
                    
                        
                            i
                        
                    
                    =
                    E
                    
                        
                            K
                            ,
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                    
                     
                    f
                    o
                    r
                     
                    i
                    =
                    1
                    ,
                    …
                    ,
                    L
                    -
                    1
                
            ; [0008], + represents a bit-by-bit exclusive OR (XOR); M[i] (subset data blocks) is XORed (another logic operation) with the function f_i (nonrepeating data in parallel).); and encrypting the second logic data output (FIG. 8, [0007], an n-bit block cipher E(K, *) …                 
                    S
                    
                        
                            i
                        
                    
                    =
                    E
                    
                        
                            K
                            ,
                            f
                            _
                            i
                            (
                            U
                            )
                            +
                            M
                            
                                
                                    i
                                
                            
                        
                    
                     
                    f
                    o
                    r
                     
                    i
                    =
                    1
                    ,
                    …
                    ,
                    L
                    -
                    1
                
            ;                 
                    f
                    _
                    i
                    (
                    U
                    )
                    +
                    M
                    
                        
                            i
                        
                    
                
             is the second logic data output; E(K, *) is the encryption unit along with the key K);
NO ‘903 in view of Minematsu ‘407 does not disclose but EL-ALFY ‘301 discloses: encrypting the second logic data output using a second key (FIG. 4, [0057], the plaintext 402 includes a sequence of plaintext section Pi, i=0, 1, . . . , n … a ciphertext section Ci, i=0, 1, ... , n, can be calculated by XOR-ing each plaintext section Pi (second logic data) with each corresponding key section ki (second key).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494